                  Case 4:21-mj-30419-CI ECF No.AUSA:
                                                1, PageID.1
                                                       DePorre Filed 08/31/21 Page   1 of (810)
                                                                              Telephone:   4 766-5177
AO 91 (Rev. ) Criminal Complaint            Special Agent:         Booth                         Telephone: (810) 341-5710

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America                                                 4:21-mj-30419
   v.                                                                    Judge: Ivy, Curtis
Matthew David Swosinski,
                                                                         Filed: 08-31-2021




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of              November 30, 2020               in the county of             Genesee      in the
       Eastern           District of       Michigan       , the defendant(s) violated:
                  Code Section                                           Offense Description
18 U.S.C. § 922(g)(1)                                 Felon in possession of a firearm




        This criminal complaint is based on these facts:
That on November 30, 2020, in the Eastern District of Michigan, Matthew David Swosinski, knowing that he had been
convicted of a felony offense punishable by a term of imprisonment exceeding one year, knowingly possessed, in and
affecting commerce, a firearm in violation of 18 U.S.C. § 922(g)(1).




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                     Candace Booth, Special Agent, ATF
                                                                                           Printed name and title
6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

Date: August 31, 2021                                                                        Judge’s signature

City and state: Flint, MI                                            Curtis Ivy, Jr., United States Magistrate Judge
                                                                                           Printed name and title
     Case 4:21-mj-30419-CI ECF No. 1, PageID.2 Filed 08/31/21 Page 2 of 4




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT


      I, Candace A. Booth being first duly sworn, hereby depose andstate as
follows:
                                    Introduction

1.    I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF), currently assigned to the Flint, Michigan, Field Office. I have
been an ATF Special Agent since 2009. I have had extensive training at the Federal
Law Enforcement Training Center in the CriminalInvestigator Training Program
and ATF Special Agent Basic Training. Before working for the ATF, I was a US
Border Patrol Agent. I have participated in numerous state and federal investigations
including narcotics trafficking, illegal firearms possession, firearms trafficking,
shooting investigations, as well as other types of criminal investigations. Because of
my involvement in these and other investigations, I have sworn to several federal
search and arrest warrants.
2.    This affidavit is in support of a complaint and arrest warrant for Matthew
David Swosinski, (DOB xx/xx/1977). Because this affidavit is being submitted for
the limited purpose of establishing probable cause, I have not included each fact
known to me concerning this investigation.
3.    ATF is currently conducting a criminal investigation concerning Matthew
David Swosinski, for violations of 18 U.S.C. § 922 (g)(1) —felon in possession of
a firearm.
4.    The facts in this affidavit are based on my personal knowledge and
observations, my review of law enforcement reports, communications with others
who have personal knowledge of the events and circumstances described in this
affidavit, and information gained throughmy training and experience.
     Case 4:21-mj-30419-CI ECF No. 1, PageID.3 Filed 08/31/21 Page 3 of 4




                                  Probable Cause

5.    On November 30, 2020, Flint Police Department (FPD) Officers and
Michigan Department of Corrections (MDOC) executed a parole check at 3841
Palmer Avenue, Flint, Michigan. FPD Officers received information that the
parolee living at that address was selling narcotics and was in possession of
firearms, both of which are contrary to their parole conditions.
6.    Upon arrival at 3841 Palmer Avenue, Flint, Michigan, Officers in an
unmarked vehicles pulled up to the residence, while the remaining Officers, with
marked police vehicles, waited down the street. Standing in the driveway of the
residence was a white male, later identified as Matthew David Swosinski. FPD
Detective Scott approached Swosinski and asked for his identification. Swosinski
refused to comply. Detective Scott conducted a pat down of Swosinski and
discovered that Swosinski was concealing a handgun on his right side. Swosinski
did not inform the police he had a firearm on him. The firearm was a Canik, model
TP9SF Elite, serial number T6472-20BH05562, 9 mm handgun, and it was in a
holster attached to Swosinski’s belt loop.
7.    During the investigation, I conducted a computerized criminal history check
of Matthew David Swosinski. The check showed that Swosinski had been
convicted on June 3, 2013, in Genesee County Circuit Court of the following
felony offenses punishable by a term of imprisonment exceeding one year: illegal
firearms possession, controlled substance possession less than 25 grams, and
felony firearms. On June 24, 2013, Swosinski was sentenced to two years in
prison. Based on his custodial sentence, there is probable cause on November 30,
2020, Swosinski knew he had a prior felony conviction.
8.    On August 31, 2021, I spoke with ATF Special Agent (SA) Dustin Hurt who
is a Firearms Interstate Nexus trained Special Agent. From the information
     Case 4:21-mj-30419-CI ECF No. 1, PageID.4 Filed 08/31/21 Page 4 of 4




provided and based on Special Agent Dustin Hurt’s training and experience, the
above described Canik 9 mm handgun was manufactured outside of the state of
Michigan, and therefore traveled in or affected interstate or foreign commerce
before Swosinski possessed it.
                                 Conclusion

9.    Based upon the facts stated above, there is probable cause to believe that on

November 30, 2020, in the Eastern District of Michigan, Matthew David

Swosinski, knowing that he had been convicted of a felony offense punishable by a

term of imprisonment exceeding one year, knowingly possessed, in and affecting

commerce, a firearm in violation of 18 U.S.C. § 922(g)(1).




                                      ___________________________________
                                      Candace Booth
                                      Special Agent
                                      Bureau of Alcohol, Tobacco, Firearms & Explosives


Sworn to before me and signed in my presence and/or by reliable electronic means

on this 31st day of August, 2021.




Hon, Curtis Ivy, Jr.
United States Magistrate Judge
